UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-1520


CHRISTINA M. VOGT,

                     Plaintiff - Appellant,

              v.

MACY’S INC.,

                     Defendant - Appellee.



Appeal from the United States District Court for the Northern District of West Virginia, at
Martinsburg. Gina M. Groh, Chief District Judge. (3:19-cv-00069-GMG-RWT)


Submitted: December 22, 2020                                Decided: December 28, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christina M. Vogt, Appellant Pro Se. Joseph Umberto Leonoro, STEPTOE & JOHNSON
PLLC, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christina M. Vogt appeals from the district court’s order denying her motion to

remand and granting Defendant’s motion to dismiss her civil action. We have reviewed

the record and find no reversible error. Accordingly, although we grant leave to proceed

in forma pauperis, we affirm for the reasons stated by the district court. Vogt v. Macy’s

Inc., No. 3:19-cv-00069-GMG-RWT (N.D.W. Va. Mar. 17, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2